Title: To George Washington from the Board of War, 3 January 1780
From: Board of War
To: Washington, George


          
            Sir,
            War Office [Philadelphia] January 3. 1780
          
          The Board have a Plan of Intelligence accompanied with some other Matters of which we will hereafter inform your Excellency & which being communicated to a Comittee of Congress has been approved by that Comittee. To carry this plan into Execution we have employed Major Howell late of the 2d Jersey Regt commanded by Col. Shreve. Major Howell desires that, to facilitate the Measures we have communicated to him, Capt. Nathaniel Bowman of that Regiment may be detached with his entire Company of Light Infantry & ordered to proceed with an Ammunition Waggon to Squan by Way of Freehold where he is to draw two Weeks Provision for which purpose he is to be furnished with Orders in the Commissary there. The Captain to be ordered to take his Directions from the Board of War thro’ Major Howell. We will be obliged to your Excellency to give these Orders to Capt. Bowman alone with Directions to keep his Route & Destination a profound Secret & to repair to Squan with all Expedition. Major Howell has selected this Officer & his Men from his Acquaintance with & Influence over them. To ensure their good Temper & Fidelity it will be ⟨n⟩ecessary that they be as well equipped as to Cloathing & supplies as Circumstances will admitt. Should your Excellency have occasion to detach any Officer into that Part of the Country it will be necessary to order him not to interfere with Capt. Bowman’s Command; tho’ we would wish no other Officer may for a Time be sent there. If contrary to our Expectations Accident should cause any Part of our Scheme to transpire & you should be informed of anything apparently wrong in the Proceedings

of Major Howell or Capt. Bowman we beg you to suspend your opinion & be so obliging as to write to us on the Subject. We have the Honour to be with the greatest Esteem & Respect your very obedt servants
          
            Richard PetersBy order of the Board
          
        